Judgment, Supreme Court, New York County (Arlene Silverman, J., at plea; Antonio Brandveen, J., at sentencing) rendered July 27, 1995, convicting defendant of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant received effective assistance of counsel in connection with his guilty plea (People v Ford, 86 NY2d 397, 404). Nothing in defendant’s factual recitation casts doubt on his guilt and the allocution minutes demonstrate that defendant’s plea was entered knowingly, voluntarily, and intelligently.
We perceive no abuse of sentencing discretion. Concur— Murphy, P. J., Rosenberger, Wallach, Nardelli and Mazzarelli, JJ.